JUDGMENT

This appeal from a judgment of the United States District Court for the District of Columbia was presented to the court and briefed and argued by counsel. The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C. Cir. R. 36(b). It is
ORDERED and ADJUDGED that the judgment of the district court be affirmed.
The issue on appeal is the meaning of the 2003 Agreed Judgment. Because the document was drafted by Mones, we construe any ambiguous provisions against him. See, e.g., Cole v. Burns Int'l Svcs., 105 F.3d 1465, 1486 (D.C.Cir.1997). We conclude that the Agreed Judgment does not incorporate the terms of the Amended Note in their entirety, and we therefore find no legal error in the district court’s methodology for allocating payments. The only remaining question is whether there was clear error in the district court’s factual finding that the amount due to Mones under the Agreed Judgment had already been paid in full, whether or not the judgment “in the amount of $287,166.68, plus interest” is limited by the recitation that “Mones is only entitled to receive a total of $500,000 in net principal payments.” We find no such error.
The Clerk is directed to withhold the issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing. See Fed. R.App. P. 41(b); D.C. Cir. R. 41(a)(1).